256 S.W.3d 139 (2008)
Tim ASHER, Appellant,
v.
NORTH CENTRAL MISSOURI COLLEGE, Respondent.
No. WD 68256.
Missouri Court of Appeals, Western District.
May 6, 2008.
Motion for Rehearing and/or Transfer Denied July 1, 2008.
George E. Proctor, Jr., Liberty, MO, for Appellant.
Sarah Wight, Chesterfield, MO, for Respondent.
Before VICTOR C. HOWARD, C.J., LISA WHITE HARDWICK, and JAMES EDWARD WELSH, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 1, 2008.

ORDER
PER CURIAM.
Tim Asher appeals the circuit court's judgment granting North Central Missouri College's motion for summary judgment. We affirm. Rule 84.16(b).